Scott, J. (concurring).
I agree that this judgment must be reversed, but not precisely upon the ground stated by Mr. Justice EFewburger. The cases cited by the appellant do not completely cover the present case. In this plaintiff against Feuerlicht (90 N. Y. Supp. 467) a judgment in favor of the defendant was affirmed. In the action against Archibald (92 id. 1121) no written guaranty of a reduction in the defendant’s light bills was shown, and the trial justice determined that- no oral guaranty had been given. In the present case, the plaintiff, in writing and as a part of the contract, guaranteed to furnish defendant with advice which will save him about ten per cent, of the cost of lighting his premises, if not, the amount of the subscription is to be refunded. As the contract was drawn, the defendant agreed to pay fifty dollars for an inspection 'and certificate, and the plaintiff agreed to refund the fifty dollars if it did not furnish advice resulting in the specified saving. The answer as drawn did not present the defendant’s claim properly, since the promise to give beneficial advice was not a false representation avoiding the entire contract, but a guaranty which, if not fulfilled, would furnish grounds for a counterclaim equal in amount to plaintiff’s claim. As there must be a new trial, the defendant will have an opportunity, with the consent of the court below, to so amend his pleading as to *169properly present-the question. No time is stated in the guaranty as to when the advice shall be given which will result in a ten per cent saving. The law will supply the deficiency by reading into the contract an agreement to do so in a reasonable time; and the court will determine, when the question is properly presented, what is a reasonable time. It appeared in evidence that no method bad been suggested, up to the time of the trial, by which the lighting bills could he reduced, unless,. indeed, the suggestion to use less light can he considered such advice. This, of course, would he a very obvious method; and, if followed to its ultimate limit, would result in saving 100 per cent, of the lighting costs. It required, however, no expert advice to know that lighting bills could be reduced by using less light; and the giving of that advice could hardly be said to have 'been what was contemplated when the contract of guaranty was entered into. Not only was defendant’s pleading improperly drawn to present his real defense, but, upon his objection,- the court refused to permit an expert employed by plaintiff to state whether there were any means known to him whereby defendant might obtain the promised reduction.
I therefore concur in the reversal and the ordering of a new trial, with costs to the appellant to abide the event.
Judgment reversed and new trial granted, with costs to appellant to abide event.